DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 4, item 111a;
In Figure 5, item 121a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:
On line 49, the phrase “the upper front plate” should be replaced with “the upper front portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 13, the phrase “first cavity” is unclear.  As written, the cavity is part of the front part in the same manner as the first bottom plate which is not supported.  As written, the first cavity is in addition to the first bottom plate which is not the case.  The disclosure needs to be amended to say the first bottom plate, the lower front portion, and the upper front portion define a first cavity.  It is also requested that the term “first cavity” be added to a portion of the specification associated with the label S1 so it is clear that first cavity is just another name for the first space.
With regards to claim 1 line 22, the phrase “second cavity” is unclear.  As written, the cavity is part of the rear part in the same manner as the second bottom plate which is not supported.  As written, the second cavity is in addition to the second bottom plate which is not the case.  The disclosure needs to be amended to say the second bottom plate, the lower rear portion, and the upper rear portion define a second cavity.  It is also requested that the term “second cavity” be added to a portion of the specification associated with the label S2 so it is clear that second cavity is just another name for the first space.
With regards to claim 1 lines 23-26, it is unclear what structure allows for the parts to be coupled so they are pivotable.  As written, the first and second support portion/portions are unrelated to this coupling that allows for a pivoting function which is not supported.  The claim must disclose that the first support portion/portions are pivotally coupled with the second support portion/portions because this is the only way it is supported.
With regards to claim 1 lines 34 and 35, the phrases “first support portions” and “the second support portions” are unclear.  Lines 12 and 21 only disclose a single first support portion and a single second support portion respectively while lines 34 and 35 disclose more than one or each portion.  It is believed that lines 12 and 21 should be amended to disclose plural portions to match lines 34 and 35.
With regards to claim 1 lines 34-35, the phrase “each of the first support portions and the second support portions are spaced apart from each other” is unclear.  The first support portions engage the second support portions so they are not spaced apart from each other.  One of the first support portions is spaced from the other first support portion and one of the second support portions is spaced from the other second support portion.
With regards to claim 1 line 36-37, the phrase “and extend upwards from both sides” is unclear.  Both sides of what?  It is believed that one first support portion is on a first side of the first bottom plate and the other first support portion is on a second side of the first bottom plate.  It is also believed that one second support portion is on a first side of the second bottom plate and the other second support portion is on a second side of the second bottom plate.
With regards to claim 1 line 38, the “gap” is unclear.  The cradle has two pivotal parts which can define an orientation where there is no gap.  Earlier in the claim a “closed configuration” is disclosed.  The closed configuration must be incorporated into the “gap” limitation so it is clear that the gap only is comprised when the parts are in the closed configuration.        
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because they are not directed toward the new ground of rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 November 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724